  Case: 1:16-cv-08637 Document #: 1373 Filed: 10/30/18 Page 1 of 2 PageID #:33925




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
In re: Broiler Chicken Antitrust Litigation      )
                                                 )      Case No. 1:16-cv-8637
                                                 )
                                                 )      Judge: Thomas M. Durkin
                                                 )
                                                 )      Mag. Judge: Jeffrey T. Gilbert
                                                 )
                                                 )
This Document Relates To:                        )
                                                 )
End-User Plaintiff Actions                       )
                                                 )

                          PLAINTIFFS’ MOTION TO WITHDRAW
                        THE APPEARANCE OF THEODORE B. BELL

        Pursuant to Rule 83.17 of the Local Rules for the Northern District of Illinois, Plaintiffs

Christopher Glover, Christopher Vallaro, Abraham Drucker, Ilana Harwayne-Gidansky, Sabrina

Majernik, Christopher Nelson, and Amy Veaner hereby move this Court to withdraw the

appearance of Theodore B. Bell. In support of this          motion, Plaintiffs respectfully state as

follows:

        1.      Attorney Theodore Bell filed an appearance on behalf of Plaintiffs in this matter

while he was a member of Wolf Haldenstein Adler Freeman & Herz, LLC (“Wolf Haldenstein”).

See Drucker et al. v. Koch Foods, Inc. et al., Case No. 1:16-cv-8874, ECF No. 2; Glover et al. v.

Koch Foods, Inc. et al., Case No. 1:16-cv-9912, ECF No. 2.

        2.      Mr. Bell is no longer with Wolf Haldenstein and does not personally represent

any plaintiff in this action.

        3.      Prior to filing this motion, the undersigned counsel contacted Mr. Bell and

confirmed that Mr. Bell has no objections to this motion.
 Case: 1:16-cv-08637 Document #: 1373 Filed: 10/30/18 Page 2 of 2 PageID #:33926




       4.     Accordingly, Plaintiffs request that Mr. Bell’s appearance in this matter be

withdrawn.

       5.     Plaintiffs will continue to be represented in this matter by all undersigned counsel.

       WHEREFORE, Plaintiffs respectfully request that this Court grant this motion and enter

an order withdrawing the appearance of Theodore B. Bell in this matter.

Dated: October 30, 2018                             Respectfully submitted,

                                                    /s/ Carl V. Malmstrom
                                                    Carl V. Malmstrom
                                                    WOLF HALDENSTEIN ADLER
                                                    FREEMAN & HERZ LLC
                                                    111 W. Jackson St., Suite 1700
                                                    Chicago, IL 60604
                                                    Tel: 312-984-0000
                                                    Fax: 312-214-3110
